Citation Nr: 1513477	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2011, for a separate compensable rating for left upper extremity radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for left upper extremity radiculopathy.

3.  Entitlement to a rating in excess of 10 percent for a cervical spine disability, to include entitlement to a separate rating for tension headaches.

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

5.  Entitlement to increased initial rating for a left foot disability, rated at 10 percent prior to December 3, 2012, and 20 percent thereafter.

6.  Entitlement to a compensable initial rating for a left foot surgical scar.  



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to increased ratings for cervical spine disability with tension headaches and left upper extremity radiculopathy are addressed in the REMAND that follows the ORDER section of this decision.

The issues of service connection for migraine headaches and pes planus were raised in the April 2013 Form 9 and November 2014 representative's statement respectively.  The issues of service connection for sleep apnea, left ear hearing loss, vision loss of the left eye, psychological disability, and traumatic brain injury were raised in the March 2015 representative's statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  There was no pending claim prior to February 24, 2011, and the evidence does not show that a separate compensable rating was warranted prior to February 24, 2011.  

2.  The limitation of motion of the Veteran's left ankle more nearly approximates moderate than marked.   

3.  The residuals of a left foot fracture results in no worse than moderate impairment prior to December 2, 2011, and moderately severe impairment thereafter.  

4.  The left foot surgical scar is not painful or unstable, and it does not affect an area greater than 39 square inches or limit function.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 24, 2011, for a separate compensable rating for left upper extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 5010, 5271 (2014).  

3.  The criteria for an initial rating in excess of 10 percent prior to December 2, 2011, and a rating in excess of 20 percent thereafter for a left foot disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5003, 5010, 5284 (2014).  

4.  The criteria for a compensable initial rating for left foot surgical scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the Court has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in March and December 2011 and February 2012, prior to the initial adjudication of each claim.

The record also reflects that all available and relevant post-service medical evidence identified by the Veteran has been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims.  The Board is also unaware of any such evidence.  The Veteran has been afforded appropriate VA examinations to determine the severity of his left foot and ankle disabilities and left foot scar, most recently in December 2011 and March 2012.  The examination records contain all findings necessary to rate each disability, and the Veteran has not asserted, and the evidence of record does not show, that an examination was inadequate or that a condition has worsened since the most recent examination.  

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Aleman v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.






Earlier Effective Date

Legal Criteria

The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The general rule is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  An exception to that rule applies, however, where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC12-98 (1998).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

The compensable rating for the Veteran's left upper extremity radiculopathy is assigned under Diagnostic Code 8516, which is the Diagnostic Code related to impairment of the ulnar nerve.  The diagnostic code awards a 10 percent rating for mild incomplete paralysis of the ulnar nerve.  

Factual Background

Service connection was originally granted for a cervical spine disability in a May 1994 rating decision.  In March 1995, the Veteran filed a claim for increased rating for his cervical spine disability, reporting that it was associated with symptoms in the upper extremities.  The claim was denied in an October 1995 rating decision.  The rating narrative indicates that the RO explicitly considered whether there was radiculopathy associated with the cervical spine disability.  Subsequent claims for increased ratings were denied in October 1997, October 2000, and July 2007 rating decisions, in part due to findings that the cervical spine disability was not associated with radiculopathy.  VA mailed copies of each decision and the appellate rights to the Veteran's address of record, and the Veteran did not appeal.  

On February 24, 2011, VA received the current claim for an increased rating for the cervical spine disability.  In May 2011, the Veteran underwent a VA examination.  After examination, which revealed impairment of sensation in a C7-T1 distribution and absent reflex in the left upper extremity, the examiner diagnosed left C8-T1 sensory radiculopathy.  A subsequent May 2011 rating decision assigned a separate compensable rating for the left upper extremity radiculopathy, based on the May 2011 examination record, effective the date of the February 2011 claim for increased rating for the cervical spine disability.  

Analysis

The Veteran, via his representative, contends that the effective date should be the date the radiculopathy arose.  The record indicates that the Veteran was determined to have neurological deficit and was assessed with radiculopathy during an August 2000 VA examination.  The radiculopathy was attributed to a nonservice-connected thoracic spine disability, however, and there is no competent evidence of neurological deficit due to the cervical spine disability prior to the report of the May 2011 examination.  In this regard, the Board notes that the medical evidence dated in the year prior to February 24, 2011, notably the December 2010 and January 2011 private treatment records, reveal normal clinical findings for the neurological system.   

In sum, the evidence does not indicate that the cervical spine disability was associated with any significant neurological impairment prior to the receipt of his claim on February 24, 2011, and the earliest evidence corroborating the presence of the claimed neurological impairment is the report of the May 2011 examination.  Therefore, the assignment of February 24, 2011, as the effective date for the separate rating is correct.  Accordingly, the claim for entitlement to an earlier effective date for the separate 10 percent rating for neurological impairment must be denied.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

The left ankle disability is evaluated under Diagnostic Codes 5003-5271.  Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  Normal range of motion of the ankle is 20 degrees dorsiflexion and 45 degrees plantar flexion.  

The left foot disability is evaluated by analogy to Diagnostic Codes 5003-5284.  Diagnostic Code 5284, which rates "foot injuries, other," provides a 10 percent rating for moderate impairment, 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The rating criteria provide compensable ratings for scars that are deep and nonlinear and affect at least 39 square centimeters (Diagnostic Code 7801); are superficial and nonlinear and affect at least 929 square centimeters (Diagnostic Code 7802); are unstable or painful (DC 7804); or limit function (Diagnostic Code 7805).  See 38 C.F.R. § 4.118. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2014).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to these disabilities.
 
December 2010 and January 2011 U.S.C. treatment records report that there was no noted limitation of range of motion, normal motor strength, and no atrophy in the lower left extremity.  Additionally, gait was normal, and stability was normal in the left lower extremity, though the December 2010 record indicates that toe and heel walk on the left was weak/painful

A December 2010 U.O. treatment record reveals the Veteran's history of medial foot and ankle pain.  The record indicates that the Veteran had abductovalgus foot posture more severe on the left which was correctable with the ankle in equinus.  He was unable to do a single limb heel rise with the left foot.  He had a well-healed incision on the medial side of the left foot.  There were tenderness in the posterior tibial tendon and a positive Sifverskiold test.  After examination and review of radiographs, the impression was failing posterior tibial tendon, posterior tibial tendon insufficiency despite previous modified Kidner procedure.  The record notes that the Veteran was receiving physical therapy and would begin a trial use of orthotics.  

A January 2011 U.O. treatment record reveals the Veteran's history that the orthotics were helping "somewhat."  A September 2011 U.O. treatment record reveals the Veteran's history of a progression of his symptoms despite appropriate management with orthotics and running shoes.  He reported difficulty walking and difficulty standing for longer than one hour at a time.  He also reported pain and swelling in and around the left foot and ankle.  A September 2011 U.O. medical statement indicates that the Veteran was treated for posterior tibial tendon insufficiency.  The record indicates that the Veteran was, "severely symptomatic, complaining of pain, difficulty ambulating and swelling, even on level surfaces."  The record indicates that the condition made it, "difficult for [the Veteran] to perform activities of daily living and to pursue his current occupation." 

A December 2011 VA examination record reveals the Veteran's history of pain and altered gait.  The Veteran explained that he "just limp[s] along now" and reported only being able to stand in place for five to ten minutes and walk for a quarter of a mile before he has a deep bone pain in the medial navicular region and "pulling and tearing" sensation along the tarsal tunnel region that lasted six to seven hours without medication and several days if he tried to work through the pain.  Range of motion testing revealed ankle flexion to 25 degrees with pain at the lateral ankle beginning at 25 degrees and extension to 10 degrees with pain at the Achilles and over the tarsal tunnel beginning at 10 degrees.  There was no change in range of motion after repetition.  The examiner determined the disability resulted in functional loss due to less movement than normal, pain on movement, and swelling.  Motor strength was full, and there was no ankylosis.  The Veteran was tender to palpation at the Achilles.  The examiner was unable to perform joint stability tests.  

The Veteran had an asymptomatic five-centimeter linear scar along the medial midfoot.  The scar was not painful or unstable and did not affect an area greater than 39 square centimeters.  The Veteran also had left plantar fasciitis, which manifested with pain along the transverse arch.  The arches were maintained, with and without weightbearing, and did not collapse and he had normal Achilles tendon angles.  X-ray images showed arthritis.  The examiner determined the ankle disability affected the Veteran's occupational functioning because he would not be able to carry heavy items any distance due to reported pain.  The examiner found the Veteran was not precluded from his current sedentary occupation.  The record indicates that the Veteran denied occupational limits due to the ankle disability.  

A March 2012 VA examination record reveals the Veteran's history of left foot pain, worse in the morning.  The record reveals diagnoses of degenerative joint disease and plantar fasciitis, status-post arthroscopic repair of navicular accessory bone fracture.  The examiner noted that the Veteran also had pes planus.  Examination revealed a scar that was not painful or unstable and did not affect an area greater than 39 square centimeters.  There was plantar tenderness bilaterally.  The examiner determined the fracture, status-post surgical repair, resulted in moderate impairment of the left foot.  The examiner determined the foot condition impacted the Veteran's ability to work because the Veteran had pain with prolonged standing, walking, or vigorous activity.  The record notes that the Veteran had a sedentary job that did not affect the foot.  

An October 2014 VA treatment record reveals that gait was normal.  A November 2014 VA treatment record reveals the Veteran's history of left ankle pain estimated at 5/10, and increased pain in the instep.  X-ray images were unchanged from December 2011.  A December 2014 VA treatment record reveals the Veteran's history of left foot and ankle pain.  He explained that the pain is 1/10 with sitting and 4/10 with standing.  He added that the pain is mostly a "dull, aching pain," thought it feels like a pulsating pain with walking.  Examination revealed a well-healed cicatrix along the medial aspect consistent with the surgical history.  There were pain with inversion, eversion, and plantarflexion and pain at the mid-tarsal joint region.  Ankle joint dorsiflexion was limited with the knee extended and flexed.  Strength was 4/5.  Other December 2014 VA treatment records indicate that gait and balance were intact and strength was 5/5.  

A January 2015 VA treatment record indicates that the Veteran's gait was stable with no limp and good balance.  Toe and heel walking demonstrated no weakness in plantar and dorsiflexion, and strength in the lower extremity was 5/5.  

Analysis 

After consideration of the evidence, the Board finds a schedular rating in excess of 10 percent is not warranted for a left ankle disability under Diagnostic Code 5271.  The Board has considered the DeLuca factors and the evidence of pain on use.  The Veteran has already been compensated for the reported pain on use, however, and there is no probative evidence of the degree of limitation of motion required for a higher rating.  In this regard, the Board notes that range of motion testing revealed flexion to 25 degrees and dorsiflexion to 10 degrees, and the record generally show intact and stable gait.  There is no evidence of more severe limitation of motion, to include during flare-ups.  The Board acknowledges that the December 2014 VA treatment record indicates that dorsiflexion was limited, but does not provide an estimate as to the exact limitation.  The Veteran is able to sustain a normal gait, however, and there is no indication of limitation of plantar flexion at that time.  The Board finds the documented range of motion findings and evidence of normal gait suggests motion too significant to approximate "marked" limitation of motion.  The Board has considered whether a higher rating is warranted under an alternate diagnostic code, but finds none is applicable because there is no evidence of ankylosis or malunion of the os calcis or astragalus.

The Board further finds higher ratings are not warranted for the left foot disability.  Initially, the Board finds a rating in excess of 10 percent is not warranted prior to December 3, 2011.  The Board acknowledges that the record includes a September 2011 medical statement that the Veteran's disabilities were "severely" symptomatic due to reported difficulty ambulating, swelling, and pain.  The Board finds this assessment has little probative value, however, because it is inconsistent with the treatment and examination records, to include the Veteran's histories reported therein.  The medical evidence dated prior to December 3, 2011, reveals findings of normal gait, normal stability, normal strength, and no noted limitation of range of motion, and the Veteran reported that he could walk and stand for up to one hour.  Although there was a finding of inability to do a heel rise in December 2010, a different December 2010 treatment record indicates that the Veteran was able to heel walk, which indicates that there was no chronic inability to heel walk.  The Board finds the findings and histories reported in the treatment and examination records, including those associated with the physician who provided the medical statement, are more probative than the September 2011 assessment of "severe" symptoms.  Based on the medical findings and histories, the Board finds the left foot disability did not result in more than moderate impairment during this period.  

From December 2, 2011, the left foot disability is rated at 20 percent for moderately severe impairment based on evidence of objective worsening as of that date.  In this regard, the Board notes that the VA examination on that date revealed the first evidence of altered gait and significant limitation of ability to stand and walk without flare-ups.  As noted above, previous records reveal findings of normal gait and ability to stand and walk for up to one hour.  

After consideration of the evidence, the Board finds a rating in excess of 20 percent is not warranted at any time after December 2, 2011.  The evidence dated after December 2, 2011, reveals the Veteran's histories of inability to stand longer than five to ten minutes or walk a quarter of a mile without a flare-up.  It also reveals findings of pain on motion and diagnoses of arthritis and plantar fasciitis related to the service-connected fracture.  The Board finds the functional impairment due to pain and these conditions, or any other residual of the in-service fracture, does not more nearly approximate severe impairment, however.  There is no evidence of ankylosis or atrophy, motor strength is consistently at least 4/5, and gait is always found to be normal.  Additionally, the 2012 VA examiner assessed the impairment as "moderate."  

Although there is evidence of pain on use and functional impairment due to the pain, the Veteran has been compensated for the reported pain on use, and the Board finds the probative evidence does not suggest that the service-connected left foot disability ever results in severe impairment.  In this regard, the Board is particularly persuaded by the Veteran's negative histories as to occupational impairment and the consistent medical findings of normal, unassisted gait and balance and full or near-full strength.  The Board finds the medical findings are more probative than the Veteran's history of altered gait.  The Board further finds the medical findings more probative than the Veteran's assessment of the functional impairment from the service-connected left foot disorder, particularly because the evidence documents the existence of non-service connected pes planus. 

The Board has considered whether a higher or separate rating is warranted under alternate rating criteria but finds none is applicable.  In this regard, the Board notes that although the Veteran has been assessed with pes planus, service connection is not in effect for that disorder.  Therefore, consideration under Diagnostic Code 5276 is not appropriate.  There is also no evidence of weak foot, claw foot, hallux valgus, hallux rigidus, hammertoes, or impairment of the tarsal or metatarsal bones.  Finally, a higher rating is not available by assigning a separate rating under Diagnostic Code 5003 for arthritis because that would result in pyramiding.  In this regard, the Board notes that any pain and limitation of motion resulting from the arthritis has been considered in the evaluations assigned under Diagnostic Code 5276.  The Board finds it impossible to distinguish the effect of the arthritis from the plantar fasciitis; thus, it has considered all symptoms under Diagnostic Code 5284.   

Furthermore, the Board has considered whether a compensable rating is warranted for the associated scar but finds none is warranted as there is no evidence, to include history, that the scar is painful, unstable, affects function, or affects an area greater than 39 square inches.  

Finally, the Board has considered whether this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the evidence indicates the Veteran's left foot and ankle disabilities are manifested by symptoms resulting in limitation of function.  The symptoms, notably pain, and associated limitation of motion have been contemplated by the ratings assigned, and the rating criteria provide higher ratings for more severe manifestations and impairment.  There is no associated symptom which has not been considered.  Therefore, the Board has determined that referral of the claims for extra-schedular consideration is not in order.


ORDER

An effective date earlier than February 24, 2011, for the award of a separate compensable rating for left upper extremity radiculopathy is denied.

A rating in excess of 10 percent for a left ankle disability is denied.

An increased initial rating for a left foot disability, rated at 10 percent prior to December 3, 2012, and 20 percent thereafter, is denied.

A compensable initial rating for a left foot surgical scar is denied.  


REMAND

A review of the record reveals that the Veteran underwent a VA medical evaluation in January 2015.  The VA treatment record includes findings pertinent to the issues of increased rating for the cervical spine with tension headaches and left upper extremity radiculopathy.  As the Veteran has not waived consideration of this evidence in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).  Furthermore, due to the evidence of a worsening of the cervical spine disability and evidence of multiple nerve impairments in the left upper extremity, a contemporaneous VA examination is needed to clarify the nature and severity of the cervical spine disability and the left upper extremity radiculopathy.   

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any more recent VA treatment records not associated with the record.

2.  Then, afford the Veteran VA examination(s) by an examiner or examiners with sufficient expertise to determine the current degree of severity of the service-connected cervical spine disability and the associated tension headaches and left upper extremity radiculopathy.  Any indicated studies should be performed.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Ensure that all information required for rating purposes, to include any associated neurological impairment, is provided by the examiner(s).  

In addition, the appropriate examiner must provide an opinion as to whether the service-connected tension headaches result in prostrating attacks.  The examiner should distinguish the service-connected tension headaches from any headache disability unrelated to the cervical spine disability, to the extent possible.

3.  Undertake any other development deemed warranted.

4.  Readjudicate the issues on appeal, with consideration of all evidence associated with the record since the March 2014 supplemental statement of the case, notably the January 2015 VA treatment record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


